                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

JESSICA GUNTER,

        Plaintiff,

v.                                                    Case No: 8:20-cv-1546-T-36TGW

CCRC OPCO-FREEDOM SQUARE, LLC,
HEALTHPEAK PROPERTIES, INC.,
BROOKDALE SENIOR LIVING, INC.,
BKD TWENTY-ONE MANAGEMENT
COMPANY, INC., AMERICAN
RETIREMENT CORPORATION, LIFE
CARE SERVICES LLC and CYNTHIA
AYALA,

        Defendants.
_____________________________________

         DEFENDANTS’ NOTICE OF PENDENCY OF OTHER ACTIONS

        In accordance with Local Rule 1.04(d), I certify that the instant action:

  X             IS related to pending or closed civil or criminal case(s) previously filed in
                this Court, or any other Federal or State court, or administrative agency as
                indicated below:
                        1. Estate of Donald Jack vs. CCRC OPCO Freedom Square, et al,
                            Case No. 20-002755-CI, Sixth Judicial Circuit, Pinellas
                            County, Florida
                        2. In Re: The Estate of Donald Jack, Case No. 20-004321-ES,
                            Sixth Judicial Circuit, Pinellas County, Florida
                        3. Jessica Gunter vs. In Re, Case No. 20-002206-CI, Sixth
                            Judicial Circuit, Pinellas County, Florida
                        4. In Re: Donald John Jack, Case No. 20-003821-ES, Sixth
                            Judicial Circuit, Pinellas County, Florida

_____           IS NOT related to any pending or closed civil or criminal case filed with
                this Court, or any other Federal or State court, or administrative agency.

        Respectfully submitted this 23rd day of July, 2020.



                                              1
QUINTAIROS,      PRIETO,      WOOD      &
BOYER, P.A.

/s/ Robin N. Khanal________
ROBIN N. KHANAL, ESQUIRE
Florida Bar No.: 0571032
CHRSTOPHER E. BROWN, ESQUIRE
Florida Bar No.: 0071568
RNK.pleadings@qpwblaw.com
255 S. Orange Ave., Suite 900
Orlando, Florida 32801
Tel: (407) 872-6011
Fax: (407) 872-6012
Attorneys for Defendants, CCRC OPCO-
Freedom      Square,   LLC;    Healthpeak
Properties, Inc.; Brookdale Senior Living,
Inc.; BKD Twenty-One Management
Company, Inc.; American Retirement
Corporation; Life Care Services, LLC; and
Cynthia Ayala




2
                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

JESSICA GUNTER,

       Plaintiff,

v.                                                  Case No: 8:20-cv-1546-T-36TGW

CCRC OPCO- FREEDOM SQUARE, LLC,
HEALTHPEAK PROPERTIES, INC.,
BROOKDALE SENIOR LIVING, INC.,
BKD TWENTY-ONE MANAGEMENT
COMPANY, INC., AMERICAN
RETIREMENT CORPORATION, LIFE
CARE SERVICES LLC and CYNTHIA
AYALA,

       Defendants.
_____________________________________

                            CERTIFICATE OF SERVICE
       I hereby certify that I have this day served a copy of the within and foregoing

DEFENDANTS’ NOTICE OF PENDENCY OF OTHER ACTIONS with the Clerk

of Court using the CM/ECF system, which will automatically send email notification of

such filing to the following parties of record below and by depositing a true copy of the

same in the U.S. Mail, with adequate postage affixed thereon, addressed as follows:

                                   Bennie Lazzara, Jr.
                                  James L. Wilkes, II
                                    Jason R. Delgado
                                Wilkes & McHugh, P.A.
                          1 N. Dale Mabry Highway, Suite 700
                                 Tampa, Florida 33609

       Respectfully submitted this 23rd day of July, 2020.




                                            3
QUINTAIROS,      PRIETO,      WOOD      &
BOYER, P.A.

/s/ Robin N. Khanal________
ROBIN N. KHANAL, ESQUIRE
Florida Bar No.: 0571032
CHRSTOPHER E. BROWN, ESQUIRE
Florida Bar No.: 0071568
RNK.pleadings@qpwblaw.com
255 S. Orange Ave., Suite 900
Orlando, Florida 32801
Tel: (407) 872-6011
Fax: (407) 872-6012
Attorneys for Defendants, CCRC OPCO-
Freedom      Square,   LLC;    Healthpeak
Properties, Inc.; Brookdale Senior Living,
Inc.; BKD Twenty-One Management
Company, Inc.; American Retirement
Corporation; Life Care Services, LLC; and
Cynthia Ayala




4
